Citation Nr: 0708015	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased rating for the residuals of a 
fracture of the distal right tibia and fibula, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in November 2006.

The issues on appeal were originally before the Board in July 
2006 when they were remanded to afford the veteran a 
videoconference hearing.  Also on appeal before the Board in 
July 2006 were claims of entitlement to service connection 
for left and right hip disabilities.  By correspondence which 
was received by VA in September 2006, the veteran withdrew 
the claims of entitlement to service connection for left and 
right hip disabilities.  Those issues are no longer in 
appellate status.

In July 2006, the veteran's motion to advance this case on 
the docket was granted pursuant to 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  A right knee disability was not present during active 
duty or for many years thereafter nor is a right knee 
disability otherwise related to such service or to a service-
connected disability.  

2.  A left knee disability was not present during active duty 
or for many years thereafter nor is a left knee disability 
otherwise related to such service or to a service-connected 
disability.  

3.  A low back disability was not present during active duty 
or for many years thereafter nor is a low back disability 
otherwise related to such service or to a service-connected 
disability.  

4.  The residuals of a fracture of the distal right tibia and 
fibula are manifested by complaints of pain and an alteration 
in gait which equates to no more than slight knee or ankle 
disability.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a right knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a left knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a low back 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for entitlement to a rating in excess of 10 
percent for the residuals of a fracture of the distal right 
tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5262 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2001, 
April 2003, June 2004 and October 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the June 2004 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession. The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims(Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in an October 2006 letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran testified before 
the undersigned in November 2006 that he had received private 
treatment for his back problems shortly after his discharge 
and that he had subsequently received other private treatment 
which records were not associated with the claims files.  The 
veteran further indicated, however, that some of the records 
could not be obtained.  He was going to attempt to secure the 
outstanding treatment records.  A request was made to hold 
the case open for 30 days to allow for the submission of this 
additional evidence.  No additional evidence was received 
within 30 days.  In December 2006, the veteran submitted a 
statement from a private physician, C.M.R., directly to the 
Board without a waiver of RO consideration of the evidence.  
The Board finds this evidence is cumulative of the evidence 
previously of record and considered by the RO.  The Board 
finds there is no need to remand the issues on appeal in 
order for the RO to review this evidence.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Board finds that service connection is not warranted for 
knee or back disabilities on a direct basis.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for knee or back problems.  

There is no competent evidence documenting the existence of 
arthritis in the back or either knee to a compensable degree 
within one year of discharge which would allow for the grant 
of service connection on a presumptive basis.  The report of 
an October 1947 VA examination indicates the veteran reported 
he had fallen three days earlier and had injured his right 
knee.  At the time of the examination, the veteran was 
complaining of weakness and soreness over the previous 
fracture area in the right lower leg.  The external 
appearance of the vertebral column was within normal limits.  
Physical examination of the right knee revealed that it was 
acutely inflamed.  The veteran was advised to have his knee 
taken care of by a family physician.  Physical examination of 
the right leg revealed a well-healed scar.  The diagnoses 
from the examination were recent post-traumatic acute genu 
synovitis and bursitis of the right leg; mild deformity of 
the right lower leg as a residual of a fracture of the right 
tibia and fibula; and a small, well-healed, asymptomatic 
cicatrix of the right leg.  There was no indication that 
arthritis was present.  

There is competent evidence of record documenting the current 
existence of back and knee problems.  VA clinical records 
dated many years after the veteran's discharge include 
assessments and diagnoses of lumbar spinal stenosis and 
bilateral osteoarthritis of the knees.  The Board finds, 
however, that service connection must be denied for back and 
knee disabilities on a direct basis as there is no competent 
evidence of record linking the currently existing back and/or 
knee disabilities to the veteran's active duty service.  

The only evidence of record which links knee and/or back 
problems to active duty on a direct basis is the veteran's 
own allegations and testimony.  The veteran testified before 
the undersigned in November 2006 that he injured his back 
when he was thrown off a mule during active duty.  He did not 
receive treatment at the time of the original injury.  He 
reported that he sought treatment for back problems from a 
chiropractor shortly after discharge.  He did not think these 
records were available.  Significantly, the veteran did not 
think that any of his doctors felt his back problem was due 
to the incident involving a mule during active duty.  He also 
did not indicate that any health care professional had 
directly linked knee problems to his active duty service.  
The Board finds the veteran is a lay person.  As a lay 
person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of 
bilateral knee and low back disabilities is without probative 
value. 

No health care professional has provided an opinion 
indicating that the currently existing knee or back 
disabilities were directly incurred as a result of the 
veteran's active duty service.  

There is no continuity of symptomatology from the time of the 
veteran's discharge until the present upon which to base a 
grant of service connection for back or knee problems.  A 
claim can be substantiated if continuity of symptomatology is 
demonstrated after service.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).  In the current case, 
however, there is no knee or back disability diagnosed in 
service and the objective evidence of record documents the 
onset of knee and low back symptoms to many years after the 
veteran's discharge.  For example, no back problem was noted 
at the time of the October 1947 VA examination and the only 
knee problem reported was a recent right knee disorder which 
was attributed by the veteran to a post-service injury.  
Similarly, a June 1999 VA clinical record includes the 
notation that the veteran had reported a several year history 
of low back pain and a one year history of right leg pain.  
Additionally, a January 2001 private clinical record includes 
the annotation that the veteran presented with bilateral knee 
pain which had been present for approximately five years 
without any significant knee trauma to speak of.  The Board 
notes that supporting medical evidence is required to link 
continuity of symptomatology to the disability on appeal.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology is not demonstrated in this case.

As there is no competent evidence of the presence of knee or 
back disabilities during active duty, nor competent evidence 
documenting the presence of arthritis to a compensable degree 
in the knees or back within one year of discharge nor any 
competent evidence linking the currently existing low back 
and knee disabilities to active duty on a direct basis, the 
Board finds that service connection is not warranted for 
bilateral knee and low back on a direct/presumptive basis.  

The veteran has argued that his low back and bilateral knee 
disabilities were secondary to the service-connected 
residuals of a fracture of the right tibia and fibula.  As 
noted above, a grant of service connection on a secondary 
basis requires:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds there is competent evidence of record 
documenting the current existence of knee and low back 
disabilities.  As noted above, VA clinical records include 
diagnoses of bilateral osteoarthritis of the knees as well as 
diagnoses of spinal stenosis.  Furthermore, the Board notes 
that the veteran is service-connected for residuals of a 
fracture of the right tibia and fibula.  The veteran's claim 
has met the first and second requirements set out above for a 
grant of service connection on a secondary basis.  
Significantly, however, the Board finds the preponderance of 
the evidence is against a finding that the claim meets the 
third and final requirement for a grant of secondary service 
connection as there is no competent evidence of record 
providing a medical nexus between the currently existing low 
back and bilateral knee disabilities and the service-
connected residuals of the fracture of the right tibia and 
fibula.  

In order to determine if there was a causal link between the 
currently existing low back and knee disabilities and the 
service-connected right leg disability, VA scheduled an 
examination in April 2002.  A physical examination was 
conducted.  The pertinent diagnoses from the examination were 
history of fracture of the right tibia and fibula which was 
healed; status post right total knee arthroplasty secondary 
to severe degenerative joint disease with reduced range of 
motion as likely as not secondary to the history of the 
fracture of the right tibia and fibula; status post left 
total knee arthroplasty secondary to severe degenerative 
joint disease with reduced range of motion as likely as not 
secondary to compensation for the right knee severe 
degenerative joint disease; and spinal stenosis and herniated 
nucleus pulposus of the lumbosacral spine with reduced range 
of motion and radicular symptoms which appeared to be 
consistent with the veteran's occupational history and less 
likely than not related to the history of a fracture of the 
right tibia and fibula.  Significantly, the VA examiner 
specifically noted that the veteran's claims file was not 
available for his review in connection with the examination 
but some of the veteran's on-line medical records were 
reviewed.  

Due to the failure to provide the veteran's claims file to 
the physician who conducted the April 2002 VA examination, VA 
requested that an addendum to the examination be produced 
based on a review of all the evidence in the claims file.  In 
June 2003, the examiner who promulgated the April 2002 VA 
examination report provided a second medical opinion after he 
was provided access to and had reviewed the veteran's claims 
files.  The examiner noted that, at the time of the October 
1947 VA examination, the veteran had reported that he had 
recently injured his right knee.  The examiner wrote that, 
based on his review of the claims file, he was no longer of 
the opinion that the veteran's right knee condition was 
related to the history of the right leg fracture.  The 
examiner found that the veteran's right knee condition was 
more likely than not related to progressive degeneration 
secondary to the acute injury the veteran sustained in 
October 1947 and complicated by his occupational history as a 
farmer for 45 years.  The examiner did not indicate that the 
left knee or low back disabilities were due to the service-
connected residuals of the right leg fracture.  The Board 
places greater probative weight on the conclusions reached in 
the June 2003 addendum to the April 2002 VA examination 
report over the April 2002 VA examination report because in 
June 2003, the examiner had access to and had reviewed all 
the evidence in the claims file, including the objective 
evidence of record documenting the post-service right knee 
injury.  The Court has held that an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).   The Board finds the June 2003 report should be 
accorded more probative weight than the April 2002 VA 
examination report.  Thus the Board finds the preponderance 
of the evidence of record demonstrates that the currently 
existing knee and low back disabilities were not casually 
linked to the service-connected residuals of the fracture of 
the distal right tibia and fibula.  

The Board notes that a private clinical record from C.M.R, 
M.D. dated in August 2001 is associated with the claims 
files.  The record reveals the veteran was complaining of 
problems with his knees and back.  It was also noted that the 
veteran had symptoms consistent with radicular symptomatology 
involving the left lower extremity as well as pain in and 
about his right distal tibia.  The physician set out his 
findings from a physical examination of the veteran including 
that some gait antalgia was noted.  The clinical impressions 
were bilateral osteoarthritis of the knees with exacerbation; 
lumbar spinal stenosis with exacerbation and prior fracture 
of the right tibia with some increased symptomatology.  The 
examiner noted that the tibia fracture appeared to be 
contributing to some antalgia due to increased leg pain at 
the time of the examination.  In September 2001, the private 
physician C.M.R, M.D. reported that, based on physical 
examination it was his opinion that the veteran's increasing 
leg pain and subsequently increasing antalgic gait were due 
in part to the tibia fracture sustained during active duty.  
In December 2006, C.M.R., M.D., wrote that the veteran was 
having ongoing problems with gait abnormalities and leg pain 
which were in part secondary to a tibia fibula fracture that 
occurred during active duty.  The condition was chronic and 
had been ongoing for some time.  The Board finds this 
evidence does not provide competent evidence of a link 
between the veteran's back and knee disabilities and the 
service-connected residuals of a fracture of the right tibia 
and fibula.  Significantly, there is no indication that the 
antalgic gait was responsible for back and/or knee problems.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


Entitlement to an increased rating for the residuals of a 
fracture of the distal right tibia and fibula, currently 
rated as 10 percent disabling.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58  
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate  
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The residuals of the fracture of the distal right tibia and 
fibula are currently evaluated as 10 percent disabling by 
analogy under Diagnostic Code 5262, based on impairment of 
the tibia and fibula.  Under Diagnostic Code 5262, a 10 
percent rating is for application when there is slight knee 
or ankle disability.  A 20 percent rating is for application 
when there is moderate knee or ankle disability, and a 30 
percent rating is for application when there is marked knee 
or ankle disability.

The Board finds that the veteran's current disability 
picture, as related to his in-service fracture of the tibia 
and fibula, more nearly approximates the criteria required 
for the currently assigned slight disability, and that a 
higher rating is not for application.  This is so because the 
preponderance of the evidence is against a showing of mild, 
let alone moderate, knee or ankle disability related to this 
fracture.  The Board bases its findings, in part, on the 
medical evidence of record showing that the veteran's 
fractures were mid-shaft to the distal third, and did not 
directly involve either the knee or ankle.  

Furthermore, a private clinical record from C.M.R, M.D. dated 
in August 2001, indicates that physical examination of the 
knees revealed a range of motion from 5 to 120 degrees 
bilaterally.  Some gait antalgia was noted.  The clinical 
impressions were bilateral osteoarthritis of the knees with 
exacerbation; lumbar spinal stenosis with exacerbation and 
prior fracture of the right tibia with some increased 
symptomatology.  The veteran was complaining of problems with 
his knees and back.  The veteran also had symptoms consistent 
with radicular symptomatology involving the left lower 
extremity.  The veteran also reported pain in and about his 
right distal tibia.  The examiner opined that the tibia 
fracture appeared to be contributing to some antalgia due to 
increased leg pain at the time of the examination.  In 
September 2001, the private physician C.M.R, M.D. reported 
that, based on physical examination it was his opinion that 
the veteran's increasing leg pain and subsequently increasing 
antalgic gait were due in part to the tibia fracture 
sustained during active duty.  Finally, in December 2006, 
C.M.R., M.D. wrote that the veteran was having ongoing 
difficulties with gait abnormalities and leg pain which was, 
in part, secondary to a tib/fib fracture that was service 
related.  This evidence does not indicate that the alteration 
in gait and/or pain due to the residuals of the fracture 
caused any additional knee or ankle disability.  This 
evidence indicates that the examiner opined that the only 
symptomatology attributable to the residuals of the right leg 
fractures was difficulties with gait and leg pain.  

On VA examination in April 2002, physical examination 
revealed that the lower extremities were properly aligned.  
The range of motion of the right knee was flexion from 15 to 
105 degrees without pain and extension to -15 degrees without 
pain.  The veteran was unable to tandem walk but this was due 
to heel pain.  X-rays of the right tibia and fibula revealed 
an old healed fracture with post-surgical changes in the leg.  
X-rays of the knees were interpreted as revealing evidence of 
bilateral arthroplasties.  The pertinent diagnoses were 
history of fracture of the right tibia and fibula which was 
healed; post operative status right total knee arthroplasty 
secondary to severe degenerative joint disease with reduced 
range of motion as likely as not secondary to the history of 
the fracture of the right tibia and fibula and post operative 
status left total knee arthroplasty secondary to severe 
degenerative joint disease with reduced range of motion as 
likely as not secondary to compensation for the right knee 
severe degenerative joint disease.  In June 2003, the 
examiner who promulgated the April 2002 VA examination report 
provided a second medical opinion after he was provided 
access to and had reviewed the veteran's claims file.  The 
examiner noted that, at the time of the October 1947 VA 
examination, the veteran had reported that he had recently 
injured his right knee.  The examiner wrote that, based on 
his review of the claims file, he was no longer of the 
opinion that the veteran's right knee condition was related 
to the history of the right leg fracture.  The examiner found 
that the veteran's right knee condition was more likely than 
not related to progressive degeneration secondary to the 
acute injury the veteran sustained in October 1947 and 
complicated by his occupational history as a farmer for 45 
years.  The Board finds the evidence included in the reports 
of the April 2002 and June 2003 VA examinations indicates 
that the right knee pain and reduced range of motion noted at 
that time were due to non-service connected degenerative 
joint disease and not due to the service-connected residuals 
of the fracture of the right leg.  

Private clinical records dated in July, August, November, and 
December 2003 show the veteran complained of right leg pain.  
The assessment each time was peripheral vascular disease.  
Residuals of a fracture of the right tibia and fibula were 
not referenced as a cause of the leg pain.  This evidence 
weighs against a finding that the complaints of pain in the 
right leg were attributable to the service-connected 
residuals of the right leg fractures.  

The Board notes that, at the time of a February 2004 VA 
artery and veins examination, the veteran complained of right 
leg pain associated with activity.  The pain was diffuse 
throughout the right leg below the knee and included the 
foot.  The pain was not localized to the calf.  The veteran 
walked with a cane.  With regard to daily activities, it was 
noted that the veteran was able to walk one block.  Physical 
examination revealed a functional range of motion in the 
extremities.  The pertinent diagnoses were status post right 
tibial/fibular fracture with residuals and moderate 
functional limitation and arteriosclerotic peripheral 
vascular disease of the lower extremities, with moderately 
severe functional limitation which was less likely than not 
due to the service-connected residuals of the leg fracture.  
While the examiner who conducted the February 2004 VA 
examination included a pertinent assessment of status post 
right tibial/fibular fracture with residuals and moderate 
functional limitation, it is not apparent what limitation of 
function is being attributed to the residuals of the leg 
fracture.  Certainly, this evidence does not indicate that 
the veteran experiences moderate disability of the knee or 
ankle due to the service-connected disability.  There were no 
pertinent findings regarding the knee or ankles which would 
support an increased rating.  Furthermore, when this opinion 
is read in conjunction with the prior evidence of record 
pertaining to the complaints of peripheral vascular disease, 
the Board finds the majority of the symptomatology noted at 
the time of the February 2004 VA examination would be due to 
the non-service connected peripheral vascular disease.  The 
Board notes the examiner opined that the symptomatology 
attributable to the peripheral vascular disease of the lower 
extremities was moderate severe and that due to the status 
post right tibial and fibular fracture was only moderate in 
functional limitation.  

Based on the above, the Board finds the evidence of record 
more nearly approximates a 10 percent evaluation for the 
service-connected residuals of fracture of the distal right 
tibia and fibula.  The disability is manifested by complaints 
of pain and an antalgic gait without evidence of impairment 
of the knee or ankle.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected residuals of a 
fracture of the distal right tibia and fibula now cause or 
have in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the distal right tibia and fibula.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disability is not 
warranted.  The appeal is denied.

Service connection for a left knee disability is not 
warranted.  The appeal is denied.

Service connection for a low back disability is not 
warranted.  The appeal is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the distal right tibia and fibula is not 
warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


